OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                                                        AUSTIN




                                                                                           April 15, 1939


                                     Honorable E. Ii.Thornton, Jr.
                                     Chairman, Appropriations CommIttee
                                     House or Reprewntatives
                                     Austin, fexas




          .



‘i^                   .




      i       .   .




                                ..
                          . .




                                     or   the Unirerelty,oS %xaSb~.,
                                               Wth reepeat to eqtippin$'saafdbuilding6 Snaoiar ae
                                     euoh eqni~,ent.is not'alYixed.to ziaidbuildings.e+id..
                                                                                         not made,
                                     permanent f~provmnimte thereof,'it &,s%he opinion & this de-
                                     partment                                   undqr the prorislon
                                              thst suoh aqti$mmt does r.wt'ocIlld
 Honorable E. H. Thornton, Jr., April 15, 1939, Page 2



  of'Seotion 14 of Artlole 7 or the Constitution of Texas. Article
 .2591-A, Section 6, of the Revised Civil Statues of 1925, ae
  amended, authorizes the Board'of Direotors of the Agricultural
  and Meohanloal College of Texas to borroa not more than tw.mil-
. lion dollare for the erection and equipment of permanent bulld-
  loge at said Coll+ge, and other purposes therein set out, and
  pledge one-third of the Available Unlversltp Fund as seourity
  ror the payment of the principal and interest.on said bonds.
  &rtiole 2592 of the Reriaed Clvll Stattltesof 1925, ae amended,‘
  provldos that tha Board oi.Dlreators of the Agrloultural and
  Pbahanieal College of Ihxas ahall with the approval of the
 Le&olaturo, expinb tor eonatmdon      of bullaingo on the a~
 ai& for the extelulonand Impmnt          of Its oaapu~ knd tar the
 equipwnt of the tmlldw     thereon one-th$rd    oi tbtsAvallablo
 Unlrsrsltp Fund reoolnd froa~the POmUW%C       Unirstsltf ?uad
 arlalng iron the aim rfllloliaore of land appropriatedby the
 Oonstltutlonor 1076 and the land l ppropeated by the Aat8 of
 185 axoept lnoow frem graslag leases on Unlversltf land, and
 prorides that the Board of Dlreotor8rat plodge their part ot
 the arallable r-8 for not'exodediagflftaen years to maIce
 said funds lmmedlatelyavailable.
             The above statutesaaka prariolo~ for the purohan
 of such equipment oat of thq Mailable Dalter8ity Faad. &or-
 ever, we Slnd no qmqlflo proklmlon that wuld prerent the
 Legi8latlw,    ii It eo de81~3, from approptlating addltlonal
 money out OS the Oeneral Eetenuo,M     Sor the parpoee oi
 equlpplng said bulldlags insotar a8 suoh equlprsntdoes mt
 oonstlttzte  perman~nt~rlstures.
             'Hopingthat thls anmrers~~eurqueatlon,wa am




                                                    -D. D. Mahon
                                                       Aasietknt
 DDM:FL
 APPROVED: